Citation Nr: 0733156	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the left knee, from 
October 1, 2002 to May 4, 2004.

2.  Entitlement to an increased rating in excess of 30 
percent for degenerative joint disease of the left knee, 
status-post unicompartmental replacement, from July 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on multiple periods of active duty with 
the Army National Guard in November 1997; from January 2000 
to September 2000; and from March 2001 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a, August 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection and a 10 percent evaluation for degenerative joint 
disease of the left knee, effective from October 1, 2002 (the 
date when entitlement to VA compensation for his left knee 
disability first arose following his separation from active 
duty with the Army National Guard in late September 2002.  
See 38 C.F.R. § 3.400).  The veteran appeals the initial 
evaluation assigned.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for the service-connected left knee 
disability for separate periods of time, from October 1, 
2002, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the course of the appeal, the veteran underwent 
surgery for a partial left knee replacement on May 5, 2004.  
By rating actions of February 2005 and November 2006, a total 
evaluation was assigned for his left knee, effective from May 
5, 2004 to June 30, 2005; thereafter, effective July 1, 2005, 
a 30 percent evaluation was assigned for degenerative joint 
disease, left knee, status-post partial knee replacement.  As 
the maximum evaluation was assigned to the left knee 
disability for the period from May 5, 2004 to June 30, 2005, 
the Board will only address the propriety of the initial 10 
percent evaluation assigned for the period from October 1, 
2002 to May 4, 2004, and the propriety of the 30 percent 
evaluation assigned for the period from July 1, 2005 to the 
present.

The transcript of an August 2007 hearing before the 
undersigned Acting veterans Law Judge shows that the veteran 
presented oral statements indicating that he is also claiming 
entitlement to service connection for a painful postoperative 
scar and neuropathy, manifested by numbness of his left lower 
extremity from the knee down to his toes, as residuals of 
surgical treatment associated with his service-connected left 
knee disability.  As these issues have not been adjudicated, 
and as the painful scar and neuropathy are not associated 
with symptomatology contemplated in the currently applicable 
rating criteria for evaluating orthopedic disabilities of the 
knee, such that the undeveloped claims are inextricably 
intertwined with the rating issue presently on appeal, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from October 1, 2002 to May 4, 2004, 
degenerative joint disease of the left knee was manifested by 
subjective complaints of pain on motion and pain on use, with 
radiographic evidence of arthritic changes affecting the left 
knee joint, but no clinical evidence of compensable 
limitation of motion on flexion or extension, or evidence of 
joint instability, subluxation, or effusion.

2.  For the period from July 1, 2005, degenerative joint 
disease of the left knee, status post partial knee 
replacement, has been manifested by subjective complaints of 
left knee pain with swelling and limitation of flexion to 30 
degrees during symptomatic flare-ups, but no clinical 
evidence of severe painful motion or weakness, ankylosis, 
joint instability, subluxation, or frequent knee joint 
locking and effusion.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for degenerative joint disease of the left knee, from 
October 1, 2002 to May 4, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5260, 5261, 5262 (2007).  

2.  The criteria for an increased rating in excess of 30 
percent for degenerative joint disease of the left knee, 
status-post unicompartmental replacement, from July 1, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5055, 
5256, 5257, 5258, 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's claim 
was received in February 2003.  He was notified of the 
provisions of the VCAA as they pertained to service 
connection claims in correspondence dated in February 2003 
and April 2003.  The rating decision on appeal was rendered 
in August 2003.  Thereafter, the veteran was informed of the 
VCAA provisions as they pertained to increased rating claims 
in correspondence dated in December 2003.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA and private 
treatment records and examination reports showing the state 
of his service-connected left knee disability from 1999 - 
2007 have been obtained and associated with the evidence.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  Pursuant to the above, the veteran was duly notified 
of the VCAA provisions for increased rating and earlier 
effective date claims, in compliance with the Court's holding 
in Dingess.  Therefore, as there has been full compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007).  A thorough evaluation of a musculoskeletal or 
orthopedic disability for rating purposes requires 
consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The applicable rating criteria for evaluating the veteran's 
bilateral knee disabilities are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 
5259, 5260, 5261, and 5262.  These provide the following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

The Board notes that the veteran's bilateral knee 
disabilities may be rated under both the Diagnostic Code for 
arthritis and the Diagnostic Code for joint instability.  In 
precedent opinion VAOPGCPREC 23-97 (July 1, 1997), the VA 
Office of the General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a 
(2007).  The Office of the General Counsel noted that 
Diagnostic Code 5257 specifically addressed only instability 
of the knee and Diagnostic Code 5003 specifically addressed 
only arthritis and disability from arthritis due to 
limitation of range of motion.  The Office of the General 
Counsel determined that because these Diagnostic Codes 
applied either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes would not amount to pyramiding 
(i.e., evaluating the same disability under various 
diagnoses) which was to be avoided under 38 C.F.R. § 4.14 
(2007).

To give the veteran every consideration in connection with 
the matter on appeal, the Board has, as the RO has done, 
considered all potentially applicable Diagnostic Codes under 
section 4.71a in rating the veteran's disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology).

(a.)  Factual background and analysis: Entitlement to an 
initial evaluation greater than 10 percent for degenerative 
joint disease of the left knee, from October 1, 2002 to May 
4, 2004.

Medical records pertinent to the veteran's period of Army 
National Guard service show that he sustained a left knee 
injury during physical exercise while on inactive duty for 
training in November 1997.  The Army National Guard 
determined that this left knee injury was incurred in the 
line of duty.  Subsequent medical reports for the period from 
1997 - 2002 show that the veteran experienced recurring left 
knee symptoms due to osteoarthritis stemming from this 
injury, manifested by subjective complaints of pain with 
swelling, stiffness, and locking.  These were treated with 
pain medication, physical therapy, and occasional cortisone 
injections.  His medical history shows that he underwent 
arthroscopic knee surgery in February 1998 for a left medial 
meniscectomy to repair torn cartilage.  Private medical 
records from mid-2002 show that surgery for a left knee 
replacement was contemplated as a treatment option.  

The veteran filed a claim for VA compensation for his left 
knee disability in February 2003.  Pursuant to his claim, he 
was medically examined by VA in July 2003.  Findings from 
this examination show that his left knee was slightly swollen 
and warm, with evident bowing and bony deformity apparent in 
the left knee, and 1/2-inch of quadriceps muscle atrophy as 
compared to his right knee.  Palpation produced parapatellar 
tenderness and the veteran reported having a sensation of 
pain from deep within his left knee joint.  The examiner 
reported crepitation and that he was able to "feel the bone 
rubbing against the bone" in the veteran's left knee.  
Although the veteran wore a knee brace, there was no evidence 
of left knee joint effusion, joint laxity, or instability.  
Range of motion testing shows that he could fully extend his 
left knee to zero degrees, but was able to flex it only to 
104 degrees (as compared to full flexion to 140 degrees).  
Pain was reported to be constantly present but was aggravated 
by weightbearing and repetitive flexion and extension on use.  
The examiner reckoned that during flare-ups of elevated knee 
symptoms, the veteran was expected to have and additional 25 
percent loss of flexion due to pain and weakness (i.e., 78 
degrees of flexion: 25 percent of 104 equals 26; therefore, 
104 minus 26 equals 78).  X-rays of the left knee revealed 
moderate degenerative joint disease of the medial joint 
compartment, manifested by joint space narrowing, 
subarticular sclerotic changes, and minimal marginal 
spurring.  The diagnostic impression was chronic left knee 
pain, status post left knee arthroscopic surgery in 1998, 
with a bowing deformity (genu varum) of the left knee.       

Private medical records dated from October 2003 - April 2004 
show that the veteran continued to experience recurrent left 
knee pain with swelling that was aggravated with use.  The 
treatment reports show that the veteran continued to wear a 
knee brace.  In November 2003, a small amount of synovial 
fluid was aspirated from his left knee joint and he received 
a corticosteroid injection into the knee to relieve some of 
his pain.  The objective findings obtained during these 
treatments show essentially identical findings as 
demonstrated on the prior VA examination of February 2003, 
with radiographic evidence of degenerative arthritic changes 
in the left knee compartment and a genu varum deformity 
(described as a bilateral condition in an October 2003 
report), but with no joint effusion, instability, laxity, or 
locking.  Thereafter, in May 5, 2004, the veteran underwent 
surgery for a partial left knee unicompartmental replacement. 

The Board has considered the aforementioned clinical evidence 
and concludes that it does not present a disability picture 
that warrants the assignment of an initial evaluation greater 
than 10 percent for the veteran's service-connected 
degenerative joint disease of his left knee for the period 
from October 1, 2002 to May 4, 2004.  

The veteran's range of motion of his left knee on extension 
and flexion do not meet the criteria for a 10 percent 
evaluation, even during periods of symptom flare-ups, where 
flexion is reduced to 78 degrees.  To warrant a 10 percent 
evaluation, flexion must be demonstrably limited to 45 
degrees or extension must be demonstrably limited to 10 
degrees, under Diagnostic Codes 5260 or 5261.  

The medical evidence does not show that the veteran's left 
knee is ankylosed, or that there is demonstrable recurrent 
subluxation, instability, or laxity associated with the 
disability such that a higher evaluation may be assigned 
under Diagnostic Codes 5256 or 5257.  

Although the veteran has a bilateral genu varum deformity, 
this is not contemplated in the rating schedule, which 
provides for a 10 percent evaluation only for an acquired 
genu recurvatum deformity due to trauma under Diagnostic Code 
5263.

Notwithstanding the veteran's subjective account of 
occasional left knee joint locking, the evidence does not 
show this to be a frequently occurring symptom as it was 
absent on private treatment in October - November 2003, and 
furthermore no joint effusion accompanying this symptom was 
shown in any of the medical reports for the time period at 
issue, such that a 20 percent evaluation may be assigned 
under Diagnostic Code 5258.  

Therefore, in view of the foregoing discussion, the Board 
concludes that the 10 percent evaluation assigned for the 
period from October 1, 2002 to May 4, 2004, either on the 
basis of left knee pain on motion with radiographic evidence 
of arthritic changes of the left knee but with noncompensable 
limitation of motion, pursuant to Diagnostic Code 5003-5010, 
or on the basis of symptomatic residuals following his left 
medial meniscectomy, pursuant to Diagnostic Code 5259, 
appropriately compensates the veteran for the level of 
impairment associated with his left knee disability.  As 
there is no objective basis to award a higher initial 
evaluation, his appeal in this regard must therefore be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
aspect of his claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(b.) Factual background and analysis: Entitlement to an 
increased rating in excess of 30 percent for degenerative 
joint disease of the left knee, status-post unicompartmental 
replacement, from July 1, 2005.

The Board has carefully reviewed the pertinent records of 
treatment following the period of postoperative convalescence 
from the partial unicompartmental replacement surgery of the 
left knee from May 5, 2004 to June 30, 2005.  The objective 
findings found in the private, Army National Guard, and VA 
medical records for the period from July 1, 2005 to April 30, 
2007, are discussed in the paragraphs below.

An August 2005 Army National Guard physical profile report 
shows that the veteran was placed on a permanent profile for 
limited duty due to chronic left knee pain, status post 
unicompartmental repair.  According to the profile report, he 
was restricted from duties involving physical training, 
running, or basic field exercises, and was excused from 
prolonged standing beyond 5 minutes duration.  He was also 
permitted to walk and to exercise in the gymnasium at his own 
individual pace and distance and allowed to assume a position 
of comfort in all of his activities.  He was also excused 
from having to lift or carry any weight above 25 pounds.

VA treatment reports dated August 2006 show, in pertinent 
part, that the veteran complained of pain and swelling in his 
left knee since his partial replacement surgery that was not 
completely relieved with anti-inflammatory medication.  
Palpation revealed tenderness along its lateral and medial 
aspect, but with no redness or swelling noted.  The pain was 
chronic and the diagnosis was degenerative joint disease, 
left knee, characterized as "worse."

VA examination in October 2006 shows that the veteran 
complained of chronic left knee pain with swelling once per 
week, stiffness, and weakness.  He did not require use of an 
assistive device for walking, but he was only able to walk up 
to three miles' distance and was only able to stand on his 
legs for up to one hour's duration.  He reported that he 
walked up to three miles 4 days per week.  He treated his 
swelling by applying ice packs, which helped reduce the 
swelling.  He was prescribed a medication called Neurontin 
for treatment of left leg numbness and Ibuprofen for his knee 
pain.  

Clinical examination revealed no objective evidence of left 
knee joint deformity, crepitation, grinding, instability, 
dislocation, subluxation, locking, effusion, inflammation, 
ankylosis, inflammatory arthritis, meniscal or patellar 
abnormality, or abnormal weightbearing.  The veteran walked 
with a limping gait that favored his left knee.  Range of 
motion testing shows full left knee extension to zero 
degrees, and active/passive flexion limited to 60 degrees 
with pain, but no further limitation of motion on repetitive 
use.  No brace or supportive device was required.  The 
examiner reckoned that during symptomatic flare-ups the 
veteran would experience and additional 50 percent loss of 
function (i.e., 30 degrees of flexion: 50 percent of 60 
equals 30; therefore, 60 minus 30 equals 30).  Edema of the 
left knee joint was present, causing it to be slightly larger 
by 1/2 inch as compared to the right.  X-rays revealed medial 
compartmental arthroplasty, left knee, in satisfactory 
alignment.  The diagnosis was residuals of left knee partial 
arthroplasty, which imposed significant occupational 
impairment due to decreased mobility and strength, lack of 
stamina, weakness and fatigue, and lower extremity pain.

In a private medical statement dated in March 2007, a 
Certified Registered Nurse Practitioner reported that she had 
been treating the veteran for his left knee complaints and 
that given his present condition, he needed to sit every two 
hours to relieve his symptoms and would thus benefit from 
having a stool available for him to sit on (presumably at his 
place of employment).

VA treatment in April 2007 shows that the veteran complained 
of left knee pain and swelling when walking.  He indicate 
that his left knee condition was not as good as it was 
previously.  Physical examination shows that he had full 
range of motion of his left knee, with mild lateral joint 
line tenderness but no joint instability noted.  X-rays 
revealed some mild narrowing of his left patellofemoral joint 
and lateral joint line, status post replacement of the medial 
articular surface with prosthesis, but he was deemed by his 
treating physician to be "otherwise . . . doing okay."  He 
was instructed by the physician to limit his time standing on 
concrete or other hard surfaces as much as possible, but he 
was deemed to be ready to return to work by May 1, 2007.  A 
cane was recommended but refused by the veteran.  The 
examiner predicted that the veteran's left knee disability 
may progressively worsen at some point over time and that he 
might be a candidate for a total knee arthroplasty by then.

At an August 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he experienced continuous left knee pain, even when his 
knee was at rest with no weightbearing or use, and that the 
pain was so bothersome that it interfered with his sleep and 
necessitated his use of prescription sleep aid medication.  
His left knee was aggravated by weightbearing, walking, and 
use, and he had a limping gait and was unable to walk more 
than a half-mile distance or participate in any recreational 
physical activity.  He had problems negotiating stairs.  
There was no joint locking at the time, but he reported 
experiencing a sense of joint instability and weakness, along 
with a grinding sensation in his left knee.  He reported that 
he was employed as a machinist and operated two machine 
lathes producing turned parts out of metal bar stock as part 
of his regular work duties.  His job made it necessary for 
him to stand on a hard floor and walk between the two lathes 
to perform routine checks on the work in progress, and that 
this aggravated his left knee disability.  He indicated that 
his employer was currently willing to accommodate the 
veteran's disability by permitting him to take rest breaks 
and to sit in a chair whenever possible while on the job, but 
the veteran expressed concern that he could not be certain 
that his employer would continue to be so accommodating for 
an indefinite period into the future.  The veteran reported 
that he also experienced numbness of his left lower extremity 
from his knee joint down to his toes ever since partial 
unicompartmental replacement surgery and that the residual 
surgical scar was painful.

The veteran is currently assigned a 30 percent evaluation for 
his left knee disability, which is predicated upon the 
minimum rating provided by Diagnostic Code 5055 of the rating 
schedule for knee replacement with a prosthesis.  The Board 
has considered the provisions of all the other potentially 
applicable Diagnostic Codes, but concludes that the facts of 
the case do not demonstrate that the veteran's left knee 
disability meets the criteria for an evaluation higher than 
30 percent for any of those Diagnostic Codes.  Specifically, 
the evidence indicates that the veteran is able to walk and 
use his left knee, albeit in a limited capacity, but is still 
able to walk up to three miles per day several times per 
week, and maintain employment within the limits imposed by 
this disability.  Thus, the disability picture presented by 
these facts does not show severe painful motion or weakness 
that would warrant the assignment of a 60 percent evaluation 
under Diagnostic Code 5055.

The clinical evidence also does not demonstrate that the 
veteran currently has ankylosis, limitation of extension to 
30 degrees or more, or nonunion of his tibia and fibula with 
loose motion that requires a brace, such that assignment of a 
40 percent evaluation or higher would be warranted on 
application of the provisions of Diagnostic Codes 5256, 5259, 
5261, or 5262.  Impairment due to limitation of flexion under 
Diagnostic Code 5260 does not provide for greater than a 30 
percent evaluation, and it therefore provides no avenue for 
the veteran to obtain a higher rating.  

The Board has considered the possibility of assigning 
additional compensable evaluations for the veteran's left 
knee disability on the basis of Diagnostic Codes 5257 and 
5258, but because the clinical evidence does not objectively 
demonstrate that his left knee disorder is manifested by 
subluxation, instability, locking, or frequent episodes of 
joint locking and effusion, an award of additional 
compensable evaluations on these grounds is not warranted.

Therefore, in view of the foregoing discussion, the Board 
must deny the veteran's appeal for a rating increase above 30 
percent for his service-connected degenerative joint disease 
of the left knee, status-post unicompartmental replacement, 
for the period from July 1, 2005.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of this issue, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for 
degenerative joint disease of the left knee, from October 1, 
2002 to May 4, 2004, is denied.

An increased rating in excess of 30 percent for degenerative 
joint disease of the left knee, status-post unicompartmental 
replacement, from July 1, 2005 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


